UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

Hulkenberg, et al.
Plarntiff(s}

V. Civil Action No.: 3:19-ev-00031

 

 

Anabaptist Heaithshare, et al.
Befendant{s)

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY iS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT,

Pursuant to Standing Order entered May 15, 2000.

Anabaptist Healthshare n/k/a OneShare International whois Defendant
(Mame of party you represent) (Plaintif/Defendant)

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publiciy held entity?

 

[Yes [¥]No OneShare International is a Virginia non-profit corporation exempt from federal taxation under

Section 501(c}(3) of the Internal Revenue Code,
2. Does the party have any parent corporations?

["}Yes [x]No

If yes, identify all parent corporations, including grandparent and great grandparent corporations:

 

 

 

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

["]¥es ix]No

if yes, identify all such owners:

4, 15 there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome
of the litigation?

Yes No

If yes, identify all such owners:

5. Is the party a trade association?
[Yes [x]No
if yes, identify ali members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

 

t { (Date)
